In an action, inter alia, to recover damages for defamation, the defendants Wendy Kelly and Robert Barnett, Sr., appeal from so much of an order of the Supreme Court, Nassau County (McCarty III, J), entered April 9, 2008, as denied those branches of their motion which were to dismiss the seventh cause of action and to impose sanctions against the plaintiff.
Ordered that the order is modified, on the law, by deleting the provision thereof denying that branch of the motion which was to dismiss the seventh cause of action and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.